ORDER
PER CURIAM
Byron Pollard (Defendant) appeals the' denial of his Rule 29.07(d) motion to withdraw his guilty plea. Defendant claims the motion court erred in denying his motion before imposition of sentence because his guilty plea was unknowing and involuntary. Wé affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).